Citation Nr: 1513536	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a recurring rash on the chest and/or abdomen, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a left foot skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for expressive dyslexia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to the service connected posttraumatic stress disorder (PTSD) and irritable bowel syndrome.  

7.  Entitlement to an initial evaluation higher than 10 percent for irritable bowel syndrome.  

8.  Entitlement to a schedular evaluation higher than 70 percent for posttraumatic stress disorder (PTSD), prior to August 10, 2012.  

9.  Entitlement to an effective date prior to April 28, 2009 for the grant of service connection for irritable bowel syndrome.  

10.  Entitlement to an effective date prior to September 7, 2011 for the grant of Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was remanded by the Board for further development in February 2011.  

The Board notes that the Veteran also perfected an appeal to the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  In May 2012, however, a total disability rating based on individual unemployability due to service connected disability (TDIU), effective April 21, 2011 was granted.  This award was terminated effective August 10, 2012, when a 100 percent schedular rating was assigned for PTSD.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) include as secondary to the service connected posttraumatic stress disorder (PTSD) and irritable bowel syndrome, service connection for expressive dyslexia, service connection for a left foot skin disorder, service connection for a recurring rash on the chest and/or abdomen, entitlement to an evaluation higher than 70 percent for PTSD, prior to August 10, 2012, and entitlement to an effective date prior to September 7, 2011 for the grant of basic eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  A right ear hearing loss disability for VA purposes is not shown by the record.

3.  A left ear hearing loss disability was not manifest during active service, and a sensorineural hearing loss was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

4.  Migraine headaches were not manifest in service and are not otherwise attributable to service.  

5.  Irritable bowel syndrome is not manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

6.  By rating decision in June 2010, the RO granted entitlement to service connection for irritable bowel syndrome, and assigned an effective date of April 28, 2009, the date of receipt of the claim.

7.  No claim, either formal or informal, alleging entitlement to service connection for irritable bowel syndrome was presented to VA before April 28, 2009.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability, including as due to an undiagnosed illness, was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.385 (2014).

2.  Migraine headaches, including as due to an undiagnosed illness, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.303(a), 3.317.

3.  The criteria for an initial rating higher than 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7319.

4.  The criteria for an effective date earlier than April 28, 2009 for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2007 and May 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains some service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a bilateral hearing loss disability and migraine headaches.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Initially, the Board finds against service connection for a right ear hearing loss disability.  To that end, in this case, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1131.  The statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. § 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing of a right ear hearing loss disability at the time of filing or anytime during this appeal.  In this regard, the evidence is devoid of a showing of right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  While the Veteran complains of loss of hearing, the April 2011 VA examination disclosed essentially normal hearing and speech recognition scores of 98 percent for the right ear. Normal hearing was diagnosed. 

The Board acknowledges the Veteran's assertion that he was exposed to combat noise during service and the Board does not dispute his report of difficulty hearing. Implicit in the claim is the Veteran's belief that he has a right ear hearing loss disability.  The Board notes, however, that a right ear hearing loss disability as defined by VA regulations has not been shown by the service treatment records, VA medical records and examinations, and/or private medical records.  The existence of a hearing loss disability is determined by very specific testing.  The VA examinations disclose hearing acuity that does not reach the level of disability for the right ear.  Accordingly, service connection for a right ear hearing loss disability is denied.  

After review of the record, the Board also finds against the claims for service connection for a left ear hearing loss disability and migraine headaches.  In this regard, the March 1992 separation examination disclosed normal findings for the neurologic system and hearing.  At that time, the Veteran denied ear trouble, hearing loss and/or frequent or severe headaches.  There is also no evidence of compensably disabling sensorineural hearing loss within one year of separation from active duty.  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's left ear hearing loss disability and/or migraines directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  There is no competent evidence that any of these disorders are related to any in-service occurrence or event.

Rather, in September 1998, the Veteran reported that his headaches started five years ago, which is after separation from service.  It was also opined in the April 2011 VA examination that the Veteran's headaches were reportedly diagnosed in 1994 or 1995 after military service and that there is no evidence that this is related to service.  The April 2011 audio VA examiner also opined that it is not at least as likely as not that the Veteran acquired permanent disability hearing loss during service because he had normal hearing measured at the time of discharge from service and hearing for both ears as measured were within normal limits.  

The Board acknowledges the Veteran's contentions that his headaches and left ear hearing loss are related to service.  The Board notes that the Veteran is competent to report symptoms to include headaches and hearing loss and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his headaches and left ear hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  

The Board recognizes that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  The evidence shows diagnoses of migraine headaches and left ear hearing loss.  As the Veteran's symptoms have been attributed to known diagnoses, the provisions above do not apply.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's disabilities are related to service or any incident therein.  Hence, entitlement to service connection for migraine headaches and a bilateral hearing loss disability is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the initial rating assigned for his service connected irritable bowel syndrome.  His disability is rated as 10 percent disabling under Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress.  A maximum schedular 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

In June 1997, the Veteran sought consultation for multiple abdominal symptoms to include constipation, diarrhea and intermittent hematochezia as well as an episode of hematemesis.  It was suspected that he had underlying irritable bowel syndrome.  
The February 2010 VA examination revealed no history of diarrhea but constipation.  The August 2010 VA examination disclosed that the Veteran suffered from bloating, abdominal pain and cramping, and explosive diarrhea.  The symptoms were noted to last from 12 hours to three days.  Most of the time he had constipation and then the diarrhea followed.  It was reported that, with symptoms, the Veteran needed to stay close to a bathroom.  

During the July 2012 VA examination, the Veteran's symptoms included cramping, bloating, alternating constipation and diarrhea and sometimes bowel incontinence if he had explosive diarrhea.  Symptoms were reported to last one to three days but have lasted as long as six weeks.  Continuous medication was not required for control of the Veteran's intestinal condition.  He was found to have intermittent, explosive diarrhea improved with medication, and alternating diarrhea with constipation.  He now had more constipation since he had stabilized on his anxiety medications and intermittent bloody stool from internal hemorrhoids.  His episodes of bowel disturbance with abdominal distress were described as frequent episodes but not more or less constant.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for irritable bowel syndrome.  To that end, the Veteran's irritable bowel syndrome is manifested by cramping, bloating, alternating constipation, diarrhea and sometimes bowel incontinence.  While his symptoms are frequent, they are not more or less constant.  Furthermore, continuous medication is not required for control.  The Board finds that these manifestations of irritable bowel syndrome are best contemplated by the 10 percent rating currently assigned pursuant to DC 7319 for moderate and frequent symptoms.  

Consideration has been given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to irritable bowel syndrome are Diagnostic Code 7323 (ulcerative colitis), Diagnostic Code 7332 (impairment of rectum and anus sphincter control), Diagnostic Code 7333 (stricture of rectum of anus).  There is, however, no evidence that the Veteran has malnutrition or anemia, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage.  Therefore, a disability rating under a separate diagnostic code is not warranted.  38 C.F.R. § 4.71a , Diagnostic Codes 7323, 7332-33.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran reports cramping, bloating, alternating constipation and diarrhea.  The Board notes, however, that the manifestations of his disability and other functional limitations on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

Effective Date 

The Veteran appeals the denial of entitlement to an effective date earlier than April 28, 2009 for the grant of service connection for irritable bowel syndrome.  Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case. 
 
In this regard, Section 5110(a) of Title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  
 
On April 28, 2009, the RO received the Veteran's claim for service connection for irritable bowel syndrome.  In a June 2010 rating decision, service connection for irritable bowel syndrome was granted with an evaluation of 10 percent effective April 28, 2009.  The RO assigned an effective date of April 28, 2009 as that was the date the claim was received by the RO.  

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  As the Veteran submitted a claim for service connection for irritable bowel syndrome on April 28, 2009, an effective date of April 28, 2009 is warranted.  

The Board is mindful that the evidence shows that Veteran's irritable bowel symptoms began in 1992.  Although in October 2007 the Veteran submitted evidence showing the irritable bowel syndrome was suspected in June 1997, the fact remains that VA did not receive a claim for irritable bowel syndrome until April 28, 2009.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim for service connection for irritable bowel syndrome prior to April 28, 2009.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  
 
Under such circumstances, the effective date is governed by the date of receipt of the claim; April 28, 2009.  As the applicable law and regulatory provisions are clear on the issue at hand the Board concludes that entitlement to an effective date for the grant of service connection for irritable bowel syndrome earlier than April 28, 2009 must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.  

Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.  

Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome is denied.  

Entitlement to an effective date prior to April 28, 2009 for the grant of service connection for irritable bowel syndrome is denied.  


REMAND

In a May 2012 rating decision, the Veteran was granted basic eligibility to Dependents' Educational Assistance effective September 7, 2011.  He was also granted a temporary evaluation of 100 percent for PTSD effective September 7, 2011 due to hospitalization over 21 days.  An evaluation of 70 percent was assigned from November 1, 2011 (to August 10, 2012, when a 100 percent schedular rating was assigned).  In August 2012, the Veteran expressed disagreement with the effective date assigned for the grant of Dependents' Educational Assistance and the rating assigned for PTSD.  The Board notes, however, that the Veteran has not been issued a Statement of the Case and given an opportunity to perfect an appeal of the issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal.

The Veteran appeals the denial of service connection for gastroesophageal reflux disease.  The Board notes that the Veteran was afforded a VA examination in March 2013.  The VA examiner opined that the Veteran's gastroesophageal reflux disease was less likely than not (less than 50 percent probability) incurred in or caused by service.  While the examiner addressed direct service connection and gastroesophageal reflux disease as secondary to the service connected irritable bowel syndrome, he did not discuss whether the Veteran's irritable bowel syndrome aggravates his gastroesophageal reflux disease.  The Veteran also now claims that his service connected PTSD caused and/or aggravates his gastroesophageal reflux disease.  An opinion on these matters, however, has not been obtained.  To properly address the issue of entitlement to service connection for gastroesophageal reflux disease the Board finds that an addendum opinion is needed. 

Regarding the claim for service connection for expressive dyslexia, the April 2011 VA examiner noted that the disability was diagnosed years after service and that there is no evidence that this diagnosis is related to the Veteran's Gulf War experience.  It was, however, reported by the Veteran that the evaluating neuropsychologist indicated that this was something he probably has had all his life.  The Board finds that the April 2011 examiner did not render an adequate opinion on this matter but rather noted that if further information was needed that the Veteran should be seen by a neuropsychologist.  Accordingly, a remand is warranted so that an adequate examination and etiology opinion can be obtained.  

Also, the April 2011 VA examination disclosed that a skin rash of the chest and abdomen was not present to diagnosis and that there was no documentation of ongoing treatment for a skin rash of the chest and abdomen.  The Veteran claims, however, that when present the rash affects the midline of the chest and extends down to the upper abdomen area.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when his condition is "active."  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disorder is active.  In addition, the Veteran is encouraged to seek treatment when he has a flare in order that the existence and nature of the skin disorder can be established.

Also, the April 2011 VA examiner noted that he did not see any treatment records from service related to fungal infection of the left foot but noted that if such military records were produced it could be considered as developing in service.  This was the extent of the opinion.  The Board finds that the above is not a sufficient opinion.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is warranted so that an adequate examination and etiology opinion can be obtained regarding the claim for service connection for a left foot skin disorder.  

On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. A SOC should be issued for the issues of entitlement to a schedular evaluation higher than 70 percent for PTSD prior to August 8, 2012, and entitlement to an effective date prior to September 7, 2011 for the grant of Dependents' Educational Assistance.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

2. Obtain and associate with the record any outstanding VA outpatient treatment records related to the remaining issue on appeal.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Obtain an addendum opinion from the March 2013 VA examiner or similarly situated VA examiner regarding the reflux disorder.  Access to the claims file and electronic claims file must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's gastroesophageal reflux disease is caused by or aggravated by service, and/or is caused or aggravated (permanently made worse) by his service connected PTSD and/or irritable bowel syndrome to include medication used to control his PTSD and irritable bowel syndrome.  

If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.

4. Schedule the Veteran for a VA examination by a neuropsychologist to address the nature and etiology of his expressive dyslexia.  Access to the claims file and electronic claims file must be made available to the examiner for review.  The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified learning disorder constitutes a congenital or developmental defect or a congenital disease; had its onset during active service; and/or otherwise originated during active service.  If the identified disability is found to be a congenital disease, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that such congenital disease increased in severity beyond its natural progression during active service. Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5. Schedule a VA examination to determine the nature and extent of the Veteran's claimed recurring rash on the chest and/or abdomen.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  If a disability is diagnosed, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present skin disability is attributable to service.  Access to the claims file and electronic claims file must be made available to the examiner for review.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.

6. Schedule the Veteran for a VA examination to determine the current nature and likely etiology of his left foot skin disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested studies.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left foot skin disorder is attributable to service or any incident therein.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

7. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


